NEY          GENERAL




A-I-IWBRNEZY
         GENERAI.       October 13, 1969


    Honorable J. W. Edgar                 Opinion No. M- 488
    Commissioner of Education
    Texas Education Agency                Re:    Constitutionality of House
    201 East 11th Street                         Bill 1274, Chapter 443, Acts
    Austin, Texas 78711                          of the 61st Legislature,
                                                 Regular Session, 1969 (codi-
                                                 fied as Article 2775a-2,
    Dear Dr. Edgar:                              Vernon's Civil Statutes.)
              You have recently requested the opinion of this office
    as to the constitutionality of H.B. 1274, Acts of the 61st Leg-
    islature (1969), which reads, in part:
              ,f
               . . . The board of trustees of an in-
         dependent school district in a county having
         a population of more than 8,605 but less than
         8,615, according to the last preceding federal
         census, shall order that each trustee position
         be designated by number and that each candidate
         be designated on the official ballot by the
         number of the position sought.
                     Candidates receiving a majority of
         the vo{eH cast shall be entitled to serve as
         trustees."
              Your request letter points ,out that Article 2775a-1,
    Vernon's Civil Statutes, is a general law providing for a num-
    bered or place system of election of trustees of Independent
    school districts having 500 or more scholastics, and that said
    Article 2775a-1 provides that only a plurality, rather than a
    majority, Is required for election; t;hatthe only county In the
    State of Texas with a population of . . . more than 8,605 but
    less than 8,615, according to the last preceding federal census
    . . . is Brooks County; that the Brooks County Independent School
    District Is the only independent school district in Brooks County;
    and, that there are no known or apparent reasons why the Brooks
    County Independent School District should elect its board of
    trustees in any manner different from that method employed by
    other independent school districts.


                                - 2326-
                                                          -   .




Dr. J. W. Edgar, page 2 (~-488)


          Section 56 of Article III, Texas Constitution, pro-
vides:
          "The   Legislature shall not, except as
     otherwise   provided in this Constitution, pass
     any local   or special law, authorizing:
          II
           . .   .
          'For the opening and conducting of elec-
     tions, or fixing or changing the places of voting;
          1,
           . . .
          "Regulating the management of public schools,
     the building or repairing of school houses, and
     the raising of money for such purposes;
          1,
           0 . .
          "And in all other cases where a general law
     can be made applicable, no local or special law
     shall be enacted; . . .'
          In the case of Miller v. El Paso County 136 Tex. 370,
150 S.W.2d 1000 (1941), the question presented wai very similar
to that under consideration herein, i.e., whether the population
classlffcation established by a particular statute was constitu-
tional. Referring to Section 56 of Article III of the Texas
Constitution, the Supreme Court said:
         "The purpose of this constitutional inhi-
    bition against the enactment of local or special
    laws is a wholesome one. It is intended to pre-
    vent the granting of special prlvfleges and to
    secure uniformity of law throughout the State as
    far as possible. . . .
         "Notwithstanding the above constitutional
    provision, the courts recognize In the Legis-
    lature a rather broad power to make classifica-
    tions for legislative purposes and to enact laws
    for the regulation thereof, even though such
    legislation may be applicable only to a particular
    class or, in fact, affect only the inhabitants of
    a particular locality; but such legislation>must
    be Intended to apply uniformly to all who may

                           -2327-
Dr. J. W. Edgar, page 3 (M-488)


    come within the classification designated in the
    Act, and the classification must be broad enough
    to Include a substantial class and must be based
    on characteristics legitimately distinguishing
    such class from others with respect to the public
    purpose sought to be accomplished by the proposed
    legislation. In other words, there must be a
    substantial reason for the classification. It
    must not be a mere arbitrary device resorted to
    for the purpose of giving what is, in fact, a
    local law the appearance of a general law. city
    of Fort Worth v. Bobbitt, 121 Tex. 14, 36 S.W.2d
470, 41 S.W.2d 228; Bexar County v. Tynan, 128
Tex. 223, 97 S,W.2d 467; Clark v. Finley, Comp-
    troller, 93 Tex. 171, 178, 54 S.W. 343, Supreme
    Lodge United Benevolent Ass'n v. Johnson, 98 Tex.
1, 81 S.W. 18; Smith v. State, 120 Tex. Crim. 431,
    49 S.W.2d 739; Randolph v. State, 117 Tex. Crim.
80, 36 S.W.2d 484; Fritter v. West, Tex.Civ.App.,
    65 S.W.2d 414, writ refused; State v. Hall, Tex.
    Civ.App., 76 S.W.2d 880; Wood v. Marfa Ind. School
    Dist., Tex.Civ.App., 123 S.W.2d 429. As said in
    Leonard v. Road Maintenance District No. 1, 187
Ark. 599, 61 S.W12d 70, 71: 'The rule is that a
    classification cannot be adopted arbitrarily upon
    a ground which has no foundation in difference of
    situation or circumstances of the municipalities
    placed in the different classes. There must be
    some reasonable relation between the situation
    of municipalities classified and the purposes and
    objects to be attained. There must be something
    * * * which in some reasonable degree accounts
    for the division Into classes.'"
          The Attorney General of Texas has repeatedly followed
the guidelines set forth in the Miller case when dealing with a
statute such as the one herein c-red      /;jkeAttorney General's
Opinions 0-4206 (1941) and R-2424 (1951 7,and will continue to
do so in this instance. As it appears h,at the Brooks County
Independent School District is the only school district in the
state which would be affected by H.B. 1274, due to the unreason-
ably narrow population classification set out by the bill ( a
population range of eight persons), and there being no known or
apparent reason why said school district should elect Its school
board trustees in a manner different from that employed by other
school districts similarly sftuated, it is the opinion of this
office that said H.B. 1274 is unconstitutional.

                         -2328-
Dr. J. W. Edgar, page 4 (M-488)


                      SUMMARY
         House Bill 1274, Chapter 443, Acts of the 61st
    Legislature, Regular Session, 1969 (codified as
    Article 2775a-2, Vernon's Civil Statutes) violates
    the terms of Section 56 of Article III, Texas
    Constitution, in that it attempts to establish
    an unreasonable classification based on popula-
    tion, and it is, therefore. unconstitutional.




                                    General of Texas

Prepared by Bill Corbusier
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Gordon Cass
Charles Parrett
Louis Neumann
Jim Swearingen
MEADE F. GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant




                          - 2329-